Case 1:18-cr-00182-ELR-JKL Document 50 Filed 05/13/19 Page 1ofi

U.S. Department of Justice
United States Marshals Service
75 Spring Street S.W. Suite 1600 °
Atlanta, GA 30303

 

Michael Yeager . May 10, 2019
U.S. Marshal. ,

FILED IN CLERK'S OFFICE
RETURN RECEIPT 7 US.0.C. Atlanta

RETURN RECEIPT REQUESTED

 

Mr. Matthew Cox
152 ENNISBROOK DR. SE
SMYRNA, GA 30082

 

SUBJECT: Voluntary Surrender/Reporting Information
. Reg. No.71690-019 Case No: 1:18-CR-00182-ELR.

Dear Mr. Cox: |

Pursuant to the sentence you received in federal court in the Northern District of Georgia, you are °
hereby directed to report to the following institution to begin service of your federal sentence.

INSTITUTION: Federal Correctional Facility
Maxwell Air Force Base
‘Montgomery, AL 36112

TELEPHONE NO. (334) 293-2100 |
REPORT DATE: Noon, JUNE 11, 2019
Any further inquiries should be directed to the institution at the telephone number listed above.
Respectfully,

Michael Yeager
United States Mar hal

Ronnie D Virden —
Criminal Section
ce: Clerk of Court .

Pretrial Services
U.S. Probation Office
